Citation Nr: 9921379	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-32 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION 

The veteran had active duty from July 1965 to July 1967, and from 
January 1991 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating actions by the Manila, Phillipines Regional 
Office (RO) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating a current bilateral hearing loss as a result of an 
injury or disease incurred in, or aggravated by, active service.

2.  The veteran has not provided competent medical evidence 
demonstrating that a current low back disorder stems from an 
injury or disease incurred in, or aggravated by, active service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
hearing loss is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim for service connection for a low back 
disorder is not well-grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that the veteran had two tours of duty, 
the first during Vietnam, from July 1965 to July 1967; and the 
second during the Persian Gulf War, from January 1991 to January 
1992.  Service medical records for his first tour of duty were 
obtained through the proper channels and are secured in the 
record as such.  The veteran's service medical records from his 
second tour of duty are in the form of copies initially, and 
subsequently many original records were submitted by the veteran 
and placed in the claims file.  It is determined that the 
veteran's service medical records have been obtained insofar as 
possible.  


Law and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that, a claimant may 
establish direct service connection for hearing loss if evidence 
shows that a hearing loss is causally related to an injury or 
disease incurred during active service.  Hensley v. Brown, 5 Vet. 
App. 155, 164 (1993).

A hearing loss disability for the purpose of applying the laws 
administered by the VA is defined in the provisions of 38 C.F.R. 
§ 3.385 (1998).  Impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
an applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if the condition is observed 
during service or any applicable presumptive period, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its own 
or capable of substantiation. Such a claim need not be conclusive 
but only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has 
also held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992).

The Court has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  The Court has also held that 
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability. In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 
225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107(a) (West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions of 
medical causation cannot constitute evidence to render a claim 
well grounded); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in order 
for his statements or testimony to be probative as to the facts 
under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence), and of 
a nexus between the inservice injury or disease and the current 
disability (medical evidence).  In the absence of competent 
medical evidence of a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not well 
grounded.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).



Bilateral Hearing Loss

Service medical records from the veteran's first tour of duty 
reveal that at a pre-induction examination in April 1965, the 
ears in general were clinically evaluated as  normal.  The 
audiometer results are unclear and seem to read zero for the 
right ear at 500 Hertz, 15 at 1000 Hertz, zero at 2000, and 15 at 
4000.  The same readings were stated for the left ear.  At a June 
1967 examination, the veteran's hearing was 15/15 for whispered 
voice, bilaterally, and 15/15 for spoken voice, bilaterally.  

A 1984 National Guard enlistment examination reveals that 
audiometric testing results, in puretone thresholds, was as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
15
LEFT
5
10
10
15
15

Service medical records from the veteran's second tour of duty 
show that the veteran underwent audiological evaluation in April 
1991.  In the April 1991 Report of Medical History, the examiner 
noted that the veteran had wax in his right ear.  The 
corresponding Report of Medical Examination revealed that the 
veteran was referred for audiogram evaluation and unilateral 
work-up.  Possible hearing aid was indicated.  The April 1991 
reference audiogram showed pure tone thresholds, in decibels, 
were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
30
LEFT
20
15
25
70
80

In the remarks section, it was noted that the hearing loss 
profile was H2, and that the veteran was routinely exposed to 
hazardous noise.  A handwritten note in the remarks section 
indicted that the veteran was referred for full audiological 
evaluation and unilateral work-up, and that a hearing aid (was 
recommended) if medical or surgical intervention was not 
possible.  

In a January 1992 Statement of Medical Examination and Duty 
Status, DA Form 2173, it was noted that the veteran was seen on 
an outpatient basis.  The nature and extent of the injury was 
hearing loss, left ear.  Whether the injury was incurred in the 
line of duty remained undetermined.  It was noted that a 
permanent partial disability may result.  Details of the accident 
or history of the disease revealed that on April 11, 1991, while 
the soldier (the veteran) was undergoing DEMOB physical in Saudi 
Arabia, it was determined that he had developed a hearing loss, 
left ear.  A corresponding January 1992 reference audiogram was 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
05
10
30
LEFT
10
05
30
65
70

In the remarks section it was noted that the veteran's hearing 
loss profile was H2, and that the veteran required an audiology 
and otologic referral.  It was noted that he was routinely 
exposed to hazardous noise.  

In a letter dated on January 7, 1992, the subject matter 
regarding the veteran's incapacitation pay for reserve component 
personnel.  The letter was written because it was noted that the 
veteran may have been entitled to continuation of pay and 
allowance after separation.  Therein, they described that his 
injury was first treated on January 6, 1992, and that his medical 
condition was high frequency hearing loss, left ear.  No further 
indication of the veteran's inservice hearing loss was recorded 
in his service medical records.  

In January and March 1995, the veteran failed to report to a 
series of scheduled VA examinations for audiological evaluation 
and ears disease evaluation.  

In December 1996, the veteran testified at a personal hearing 
before the RO.  He stated that his hearing loss began in Vietnam 
when he was in several combat situations without hearing 
protection.  When he was discharged from Saudi Arabia, he was 
told that he had quite a bit of significant hearing loss in the 
left ear.  The veteran stated that he had trouble hearing people 
talk.  

Based upon the evidence of record, the Board finds that the 
veteran has not presented competent evidence showing that he 
currently has bilateral or unilateral hearing loss, and that the 
same is related to service.  That is, while there may be 
competent medical evidence of record showing that the veteran may 
have had a left ear hearing loss disability, as defined at 38 
C.F.R. § 3.385, during service in 1991 and 1992, there is no 
evidence that he currently has a hearing loss disability.  See 
Gilpin v. West, 155 F.3d 1353, 1356 (Fed.Cir. 1998) (citing 
Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that the 
requirement of a current disability at the time of application is 
a permissible construction of 38 U.S.C. §§ 1110, 1131)).  The 
reason being is that the veteran failed to report to his 
scheduled VA examinations, and the post-service medical records 
do not relay the veteran's current hearing loss status.  Therefor 
the initial prong of the Caluza test is not met, since the record 
shows no evidence of a current disability (a medical diagnosis).  
See Gilpin and Degmetich, both supra.

Regarding the veteran's contentions and personal hearing 
testimony regarding his alleged hearing loss, the veteran, a 
layperson, is incapable of proving by his own lay statements that 
he currently has a left ear hearing loss disability, or bilateral 
hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993). 

In this case the second prong of Caluza, incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) is conceded based on the evidence of record indicated 
that the veteran had left ear hearing loss when examined in 
1991 and 1992.  What cannot be conceded, however, due to the lack 
of information after service, is that there is a current hearing 
loss disability, and that that disability stems from the 
incurrence, at least for the left ear, of injury or trauma in 
service.  That is, considering that the first prong of the well 
grounded analysis is not even met, it therefore follows that 
there is no competent medical evidence of record that any such 
current hearing loss disability is related to any incident of 
service origin (including possible acoustic trauma which may have 
occurred in service); so the third prong of Caluza is also not 
met.  

Additionally, the Board has also considered the veteran's 
statements to the effect that he has experienced continuous 
symptomatology since his separation from service.  The Court has 
held that, a claim based on chronicity may be well-grounded if 
(1) the chronic condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and (3) 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
Again, it is the fact that continuity of symptomatology is not 
demonstrated thereafter in this case that is the problem for the 
veteran.  Again, the veteran's assertion that his claimed hearing 
loss disability is service-connected is not competent medical 
evidence of a nexus to service, as he is a layperson.  His lay 
opinion is not capable of supplying a nexus to service.  A 
medical opinion is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  

The Court has held that "[i]n the absence of competent medical 
evidence of a current disability and a causal link to service or 
evidence of chronicity or continuity of symptomatology, a claim 
is not well grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997).  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 
141 (1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to present 
a plausible or well-grounded claim.



Low Back 

Service medical records from the veteran's first tour of duty 
reveal that the veteran was clinically evaluated as normal for 
the spine and other musculoskeletal systems in April 1965 when he 
underwent his pre-induction examination.  Upon release from 
active duty in June 1967, clinical evaluation of the spine and 
other musculoskeletal systems was again normal.  

Service medical records from the veteran's second tour of duty 
reveal that when the veteran was evaluated in April 1991, for re-
deployment, he was clinically evaluated as normal for the spine 
and other musculoskeletal areas.  The veteran did not report any 
back problems on his corresponding Medical History.  On May 14, 
1991, the veteran was seen for complaints of back pain.  He had 
been bending over four days prior and his back snapped three 
times.  The pain was described as dull and it went from top of 
the back to the small of the back with pain at times in the left 
leg.  It was noted that the veteran had no history of back 
problems.  Physical examination of the spine at midline revealed 
no ecchymosis or active lesions.  There was full range of motion 
of the spine.  There were spasms of the left paravertebral upper 
thoracic area.  The impression was muscular strain.  

A May 14, 1991 Statement of Medical Examination and Duty Status 
record, DA Form 2173, revealed that the details of the accident 
or history of the disease were that the veteran had a muscular 
strain while bending forward in attempt to pick up an object from 
the floor.  The incident occurred on May 10th and was described 
again as is stated above.  The veteran stated that the pain had 
been fairly consistent, at times moving up to his higher back, 
and even down to his left leg.  Pain was sharp on occasion, and 
the pain was inhibiting to prolonged standing and sleeping.  A 
May 24, 1991 record reveals that the veteran was seen for 
recurring back pain.  Examination revealed no listing, and he was 
able to almost touch the floor.  There were no motor or sensory 
deficits.  The veteran indicated the area of L4 on the back on 
the left as the area of pain.  The impression was mechanical low 
back pain; maybe herniated nucleus pulposus but not hard signs.  
A May 24, 1991 individual call slip revealed a diagnosis of low 
back pain.  The veteran was placed on profiles for one month, for 
no running and walking at his own pace and distance.  

On June 17, 1991, the veteran was seen for follow-up on his back 
pain.  At that time the veteran stated that the pain had gotten 
worse.  The veteran had flexion to 90 degrees.  On June 27, 1991, 
the veteran was seen at the evacuation hospital in the 
neurological section.  The impression of the neurological 
examination was myofascial pain syndrome.  On August 20, 1991, it 
was noted that the veteran needed a prescription refill for pain 
medication that he was taking for his back.  The remainder of the 
service medical records from the veteran's second tour of duty 
are silent regarding any further back pathology.  

A January 1993 VA treatment record shows that the veteran was 
seen for pain in his lower left back.  In the history section, it 
was noted that the veteran had a history of a kidney stone three 
years prior, with similar symptoms of pain in the left lower 
back.  

In October 1994, the veteran initiated a claim for entitlement to 
service connection for a lower back disorder.  In his Application 
for Compensation or Pension, the veteran indicated that he had 
severe back pain and a possible slipped disk, incurred during his 
second tour of duty in May 1991.  

In January 1995 and arch 1995, the veteran failed to report to a 
VA examinations scheduled for evaluation of his spine.  

In December 1996, the veteran testified at a personal hearing 
before the RO.  He stated that he did inform the VA, after the 
fact, of the reason that he could not attend the VA examination 
and that he was willing to appear for such and examination even 
though another examination was not scheduled.  The veteran 
testified that he had no problems with his back prior to service.  
The veteran explained that he hurt his back a day after he loaded 
heavy tents onto trucks.  As he bent over to pick up a nail, his 
back popped three times and there was a little discomfort.  By 
the end of that day it had gotten worse.  The veteran said that 
x-rays were taken at that time and that they showed nothing.  He 
was put on medication and light duty.  He said that he had 
extreme pain for five months thereafter.  The veteran went for 
treatment at VA after service when he thought that he was passing 
a kidney stone.  He was told that he was not passing a kidney 
stone but that he and a back spasm.  The veteran indicated that 
he had similar spasms about once a year thereafter, and that the 
back had recently started hurting constantly.  The veteran 
indicated that he lost his physical labor job of doing security 
work because of his back.  The veteran indicated that he had all 
of the copies of his service medical records and would supply 
them for the record.  

The hearing officer agreed to let the veteran bring all of his 
service medical records to VA for authenticity verification, 
since a search for records from the National Personnel Records 
Center had thus far proven moot.  Original and duplicate copies 
of the veteran's service medical records from his second tour of 
duty were thereafter added to the record.  

In a November 1997 letter from the veteran's private physician, 
Dr. Shields, it was noted that the veteran had been seen for low 
back and leg pain.  An examination revealed positive Braggarts 
bilaterally; hypo reflex on the right Achilles; and positive 
straight leg reflex.  The physician indicted that she recommended 
that the veteran receive a pre-treatment lumbar magnetic 
resonance image (MRI) in order to identify any soft tissue 
structure of the lumbar spine.  It was noted that the veteran's 
treatment program would be determined based upon the results of 
the MRI.  At the top of the letter, it read that the diagnosis 
was "rule out disc herniation."  

The Board has reviewed all of the evidence pertinent to this 
claim.  In this case, the Board notes that evidence shows the 
veteran complained of, and was treated for low back problems 
during active service.  He was even put on profile status due to 
the extenuating pain that resulted from the injury. 

Based upon the evidence of record, the Board finds that the 
veteran has not submitted competent evidence providing a nexus 
relating his present low back disorder to an injury or disease 
during active service.  While service medical reveal treatment of 
low back pain and complaints, the records do not indicate any 
chronic disability of the spine, and there is no competent 
evidence relating a present disability to symptoms which 
continued after service.  The only evidence of a causal 
relationship between the injury shown during active service and 
the currently claimed back disorder is the veteran's own opinion, 
as stated through his personal hearing testimony.  While the 
veteran is competent to testify as to symptoms he experiences, he 
is not competent to provide a medical opinion because this 
requires specialized medical knowledge.  Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  

The post post-service records, including the private physician's 
statement in November 1997, and VA treatment records dated in 
1993, do not relate the veteran's back disorder to incidents in 
service.  The veteran's reporting of a prior back injury 
historically accounted for by him to his VA and private 
physicians, has not also been presented by clinical evidence.  
The Court has held that bare transcription of lay history 
unenhanced by any additional medical comment by the examiner, is 
not competent medical evidence required to make the claim well 
grounded.  LeShore v. Brown, 8 Vet. App. 406 (1995).  In that 
regard, the Board finds that the veteran's reported history of a 
low back injury in service does not demonstrate a chronic 
disability for the purpose of establishing service connection.

Consequently, the Board concludes that the veteran has not 
submitted evidence of a well-grounded claim for service 
connection for a back disorder.  38 U.S.C.A. § 5107(a).  


Conclusion

Additionally, it is noted that as the veteran has not presented a 
well grounded claim for either of the alleged claims on appeal, 
the Board has no further duty to assist him in the development of 
those claims.  In pertinent part, it is noted that during the 
development of this appeal, the veteran failed to report to 
scheduled VA examinations for the spine and audiological testing; 
for which he now appears ready to appear.  

Specifically, in October 1994, the veteran initiated his claims 
for service connection for a low back disorder and for hearing 
loss.  In a January 1995, Report of Contact, VA Form 119, it was 
noted that the veteran failed to report for his appointment on 
January 31, 1995 for general medical and lab and x-ray testing at 
VA.  The record then shows a computer printout of the RO's VA 
examination requests.  In a March 1995, Report of Contact, VA 
Form 119, it was noted that the veteran failed to report for his 
appointment on March 16, 1995 for VA general medical, lab and x-
ray work, and specialty evaluation at the audiology clinic.  
Although the issue of post-traumatic stress disorder is not 
before the Board, it is noted that the veteran initially failed 
to report for psychiatric testing on June 3, 1996 for evaluation 
in conjunction with that claim.  He later reported for a 
rescheduled examination, and service connection was granted.  

In his July 1996 Substantive Appeal, the veteran stated that he 
did not go to his VA examinations, in conjunction with the two 
claims on appeal, because he could not make arrangements in time.  
The veteran later testified to the same.  The veteran stated that 
he did not receive a telephone call advising him of the 
appointment(s) and that his post office box was in another city.  
The veteran indicated that he would attend examination in the 
future.  In an October 1, 1996 Report of Contact, VA Form 119, 
the veteran's representative indicated that a personal hearing 
scheduled for the veteran had been scheduled at an inconvenient 
time for the veteran, and asked for the personal hearing to be 
rescheduled.  The next document in the file is a handwritten note 
from VA asking the veteran's representative whether the veteran 
reported for VA examinations.  The representative replied that 
the veteran had not appeared for his VA examinations; that the 
veteran did not received notification until after the scheduled 
dates; and that the veteran did not request that they be re-
scheduled, but that if they were rescheduled at that point in 
time, the veteran would report for examination.  

In a June 1999 statement, the representative argued that the 
veteran did not received notification of the examinations in a 
timely fashion, and that the veteran had since requested 
rescheduling of the examinations and was willing to report at the 
notified date.  

The Board determines that the veteran was given notice of his 
examination appointments in a "timely fashion," and that, based 
on the veteran's record of missing several examinations, 
including for issues not on appeal, that he has a pattern of 
missing the examinations.  It appears as though the veteran does 
not check his mail and that is the reason he received 
notification of the examinations at a time when he could not make 
arrangements to appear.  VA is not under any obligation to prove 
the veteran's claim, and as the veteran has consistently failed 
to report to scheduled VA examinations, and since his claim for 
entitlement to service connection for a back condition and a 
hearing loss condition are not well grounded, the Board has no 
duty to assist the veteran in this regard.  No further evaluation 
by VA examination is required by the Board.  

As the veteran has not presented well grounded claims in this 
instance, his appeal must fail, and there is no duty to assist 
him further in the development of either claim  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).


ORDER

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to service connection for bilateral hearing loss is 
denied.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


 

